Title: To Thomas Jefferson from John Willard, 11 March 1803
From: Willard, John
To: Jefferson, Thomas


          
            Sir
                            
            Middlebury Vermont 11th of March 1803
          
          By a letter from Mr Israel Smith received on the 7th inst I understand that complaint has been made to the President of the United States by Amasa Paine & Cephas Smith that I had officiated in the office of Marshal without giving bond, as the Law requires—being unacquainted with the particulars it will at present be out of my power to reply to the charges exhibited against me, in the mean time I beg leave to explain a circumstance from which I think it probable they originated their suggestions. The term of my first appointment was limited to the rising of the next session of the senate—at the expiration of that term not having received my second commission I felt myself in an unpleasant situation & was undetermined how to act I took advice of the best informed law characters on the subject who were all unanimous in the opinion that I ought to proceed in the exercise of my official duty otherwise there would be an interregnum in the office which it is presumed was never contemplated by the law—under those circumstances I continued to officiate untill the reciept of my commission which was late in the summer (the precise time I do not recollect) notwithstanding the letter of the Secretary of state in which it was inclosed bore date April 28th by whom the commission was detained it may be impossible to determin, the purpose for which it was detained will not be so difficult to understand & will serve as an other proof of the necessity of reform in the subordinate branches of the Postmaster department—it woud be unreasonable for me to expect to escape persecution when I consider that the most pure & exalted characters in the present administration are the broadest marks for slander—it will be needless for me to make any remarks on the characters of Paine & Smith the complainants I presume sir you are not unacquanted with the peculiar virulence with which they pursue every measure of the government—
          Conscious of having at all times endeavored strictly to comply with the law in the exercise of my official duty I shall meet any inquery into my conduct with pleasure in the mean time while I continue to hold the office my prime object will be to make every mean in my power subservient to the public interest but when in the opinion of the executive that interest will be better promoted by another I shall suffer no private consideration to come in competition with the public good but will chearfully retire from office in full confidence that all the measures of the present executive originate from this purest design to promote the public happiness—
          The benign influence of the measures pursued by the administration has a visible effect on the public mind the great mass of the people manifest a rapid increase of their confidence the time is fast approximating when the body of the freemen will be concerned how much their interest & happiness has been promoted by the change of men & measures.
          Last week we made a second attempt to elect a representative to Congress in this district—from the return of votes we have already obtained I am convinced there will be no choice the republican ticket stands the highest has gained ground at the second trial & in all probability at the next will be successfull
          I have the honor to be sir very respectfully your obedient Servant
          
            John Willard
          
        